Case: 11-51135          Document: 00512055116              Page: 1      Date Filed: 11/15/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                         FILED
                                                                                  November 15, 2012
                                          No. 11-51135
                                        c/w No. 11-51136                             Lyle W. Cayce
                                       Summary Calendar                                   Clerk



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee
v.

RICARDO PEREZ-CALDERON, also known as Ricardo Morales Perez,

                                                          Defendant-Appellant
--------------------------------------------------------------------------------------

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee
v.

RICARDO PEREZ,

                                                         Defendant-Appellant


                     Appeals from the United States District Court
                           for the Western District of Texas
                               USDC No. 3:11-CR-1560-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-51135    Document: 00512055116     Page: 2   Date Filed: 11/15/2012

                               No. 11-51135 c/w
                                No. 11-51136

      Ricardo Perez-Calderon challenges his concurrent 84-month sentences for
illegal reentry and failure to register as a sex offender. He asserts that the
district court plainly erred in calculating a guidelines range of 77 to 96 months
based on a determination that Perez was required to register as a Tier III sex
offender. According to Perez, the correct guidelines range was 70 to 87 months.
      Even if Perez could show a clear or obvious error and that the correct
range was 70 to 87 months, he fails to show that the error affected his
substantial rights where his sentence falls within both ranges. He relies upon
the district court’s statement that it was “going to assess a sentence in the
middle of the Guidelines.” We have rejected a nearly identical argument. See
United States v. Blocker, 612 F.3d 413, 416-17 (5th Cir. 2010). A “casual
statement” by the district court does not establish the requisite reasonable
probability that Perez would have received a lesser sentence under a lower
range. Id. Accordingly, he fails to establish reversible plain error. See Puckett
v. United States, 556 U.S. 129, 135 (2009); Blocker, 612 F.3d at 416-17.
      AFFIRMED.




                                       2